DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 06/08/2020 has been entered.  Claims 19-32 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-32 of copending Application No. 16/891302.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to method for stapling tissue comprising a controller configured to reduce the speed of a motor driving an actuation sled, pausing/waiting prior to firing, to delay movement of the actuation sled for a predetermined time period before firing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitman et al. (US 20010031975 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Whitman et al. (US 20010031975 A1) in view of Whitman (US 6443973 B1/09/324452).
Regarding claim 19, Whitman’973 (incorporated into Whitman et al.’975 [0048]) discloses a method for stapling tissue comprising: positioning tissue between first and second jaws (14/150 and 12/152) of a surgical stapling device (10, col. 10, lines 65-67, col. 11, lines 1-10, col. 12, lines 32-67, figs. 1-5), the first jaw (14/150) supporting a cartridge containing a plurality of staples (174, col. 2, lines 48-65, col. 10, lines 15-67) and an actuation sled (166) for urging the plurality of staples from the jaw, and the second jaw including an anvil (12/152) having a fastener forming surface thereon; activating a trigger (16, col. 1, lines 50-58, col. 11, lines 1-50, fig. 1) to clamp the tissue between the first and second jaws of the surgical stapling device to compress the tissue a first amount (col. 10, lines 65-67, col. 11, lines 1-10, col. 12, lines 32-67, figs. 1-5); firing the surgical stapling device by actuating a motor motors (110,112, col. 8, lines 55-67) at a speed to drive the actuation sled forward (col. 10, lines 65-67, col. 11, lines 1-10, col. 12, lines 32-67, figs. 1-5) and fire the plurality of staples; and Whitman et al.’975 discloses a controller (12/"RCU") 150 [0050-0058]) configured to, some time after activation of the trigger, delay further forward actuation of the actuation sled to compress the tissue a second amount tighter than the first amount, wherein the controller reduces the speed of the motor driving the actuation sled forward to delay movement of the actuation sled for a predetermined time period during the compression of tissue the second amount (checks 1100/1104/1108/1114, [0093-0096], figs. 14).  In the alternative, if it can be argued that Whitman’973 is not fully incorporated into Whitman et al. to include/incorporate a controller configured to reduce a speed of a motor driving the actuation sled forward to delay movement of the actuation sled for a predetermined time period prior to compressing the tissue a second amount beyond the first amount, given the teachings of Whitman’973 to have a LCD indicator and circuit 120 to for control feedback purposes , it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Whitman’973 stapler to be configured include a controller configured to reduce a speed of a motor driving the actuation sled forward to delay movement of the actuation sled for a predetermined time period prior to compressing the tissue a second amount beyond the first amount for precise firing of staples and feedback purposes as taught by Whitman et al.’975.
Regarding claim 26, Whitman’973 (incorporated into Whitman et al.’975 [0048]) discloses a method for stapling tissue comprising: positioning tissue between first and second jaws of a surgical stapling device (10, col. 10, lines 65-67, col. 11, lines 1-10, col. 12, lines 32-67, figs. 1-5), the first jaw (14/150) including a plurality of staples (174, col. 2, lines 48-65, col. 10, lines 15-67) and an actuation sled (166) supported within the cartridge for urging the plurality of staples from the jaw, and the second jaw including an anvil (12/152) having a fastener forming surface thereon (col. 10, lines 65-67, col. 11, lines 1-10, col. 12, lines 32-67, figs. 1-5); activating a trigger (16, col. 1, lines 50-58, col. 11, lines 1-50, fig. 1) and Whitman et al.’975 discloses a controller (12/"RCU") 150 [0058]) configured to control the device to clamp the tissue between the first and second jaws of the surgical stapling device to compress the tissue for a first amount of time; firing the surgical stapling device by actuating a motor (110,112- Whitman’973 col. 8, lines 55-67) at a speed to drive the actuation sled (166 Whitman’973, col. 10, lines 37-55) forward and fire the plurality of staples; and Whitman et al.’975 discloses the controller (12/"RCU") 150 [0050-0058]) configured to, some time after activation of the trigger, delay further forward actuation of the actuation sled to compress the tissue for a second amount of time beyond the first amount of time, wherein the controller reduces the speed of the motor driving the actuation sled forward to delay movement of the actuation sled for a predetermined time period during the compression of tissue the second amount (checks 1100/1104/1108/1114, [0093-0096], figs. 14). In the alternative, if it can be argued that Whitman’973 is not fully incorporated into Whitman et al. to include/incorporate a controller configured to reduce a speed of a motor driving the actuation sled forward to delay movement of the actuation sled for a predetermined time period prior to compressing the tissue a second amount beyond the first amount, given the teachings of Whitman’973 to have a LCD indicator and circuit 120 to for control feedback purposes , it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Whitman’973 stapler to be configured include a controller configured to reduce a speed of a motor driving the actuation sled forward to delay movement of the actuation sled for a predetermined time period prior to compressing the tissue a second amount beyond the first amount for precise firing of staples and feedback purposes as taught by Whitman et al.’975
Regarding claims 20-22 and 27-29, Whitman’973 (incorporated into Whitman et al.’975 [0048]) discloses clamping the tissue between the first and second jaws of the surgical stapling device for a predetermined time period prior to firing the surgical stapling device wherein firing the surgical stapling device further comprises tightening the first and second jaws about the tissue for the predetermined time period prior to urging staples from the cartridge wherein clamping the tissue between the first and second jaws of the surgical stapling device further comprises waiting for a signal from the controller prior to firing the surgical stapling device (Whitman et al.’975 checks 1100/1104/1108/1114, [0093-0096], figs. 14).  Whitman et al.’975 also teaches having display 16 with indicators 18a, 18b, memory/ID data, clamping the tissue between the first and second jaws of the surgical stapling device for a predetermined time period prior to firing the surgical stapling device wherein firing the surgical stapling device further comprises tightening the first and second jaws about the tissue for the predetermined time period prior to urging staples from the cartridge wherein clamping the tissue between the first and second jaws of the surgical stapling device further comprises waiting for a signal from the controller prior to firing the surgical stapling device ([0048, 0058, 0065-0077, 0094, 0104])
Regarding claims 23-25 and 30-32, Whitman’973 (incorporated into Whitman et al.’975 [0048]) discloses the surgical stapling device includes an indicator (LCD 118/circuit 120), and wherein the method further comprises monitoring the indicator for the elapsed predetermined time period of tissue compression and/or status of the stapling displaying on a display device the elapsed predetermined time period of tissue compression prior to urging staples from the cartridge and/or status of the stapling; and setting the predetermined time period of tissue compression on the display (col. 10, lines 63-67, col. 11, lines 1-50, col. 12, lines 32-64).  Whitman et al.’975 also teaches having display 16 with indicators 18a, 18b, memory/ID data, clamping the tissue between the first and second jaws of the surgical stapling device for a predetermined time period prior to firing the surgical stapling device wherein firing the surgical stapling device further comprises tightening the first and second jaws about the tissue for the predetermined time period prior to urging staples from the cartridge wherein clamping the tissue between the first and second jaws of the surgical stapling device further comprises waiting for a signal from the controller prior to firing the surgical stapling device and displaying on a display device (16) the elapsed predetermined time period of tissue compression prior to urging staples from the cartridge and/or status of the stapling; and setting the predetermined time period of tissue compression on the display ([0048, 0058, 0065-0077, 0094, 0104]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731